Name: Decision (EU) 2017/342 of the European Parliament and of the Council of 14 December 2016 on the mobilisation of the Flexibility Instrument to finance immediate budgetary measures to address the on-going migration, refugee and security crisis
 Type: Decision
 Subject Matter: EU finance;  budget;  cooperation policy
 Date Published: 2017-02-28

 28.2.2017 EN Official Journal of the European Union L 50/53 DECISION (EU) 2017/342 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 December 2016 on the mobilisation of the Flexibility Instrument to finance immediate budgetary measures to address the on-going migration, refugee and security crisis THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (1), and in particular point (12) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Flexibility Instrument is intended to allow the financing of clearly identified expenditure which could not be financed within the limits of the ceilings available for one or more other headings. (2) The ceiling on the annual amount available for the Flexibility Instrument is EUR 471 million (2011 prices), as laid down in Article 11 of Council Regulation (EU, Euratom) No 1311/2013 (2). (3) Due to the urgent needs, it is necessary to mobilise significant additional amounts to finance measures to alleviate the ongoing migration, refugee and security crisis. (4) After having examined all possibilities for re-allocating appropriations under the expenditure ceiling for heading 3 (Security and citizenship), it appears necessary to mobilise the Flexibility Instrument to supplement the financing available in the general budget of the Union for the financial year 2017, beyond the ceilings of heading 3 by the amount of EUR 530,0 million to finance measures in the field of migration, refugees and security. (5) On the basis of the expected payment profile, the payment appropriations corresponding to the mobilisation of the Flexibility Instrument should be distributed over several financial years and are estimated at EUR 238,3 million in 2017, EUR 91,0 million in 2018, EUR 141,9 million in 2019 and EUR 58,8 million in 2020. (6) In order to minimise the time taken to mobilise the Flexibility Instrument, this Decision should apply from the beginning of the financial year 2017, HAVE ADOPTED THIS DECISION: Article 1 1. For the general budget of the Union for the financial year 2017, the Flexibility Instrument shall be mobilised to provide the amount of EUR 530,0 million in commitment appropriations in heading 3 (Security and citizenship). That amount shall be used to finance measures for managing the ongoing migration, refugee and security crisis. 2. On the basis of the expected payment profile, the payment appropriations corresponding to the mobilisation of the Flexibility Instrument will be as follows: (a) EUR 238,3 million in 2017; (b) EUR 91,0 million in 2018; (c) EUR 141,9 million in 2019; (d) EUR 58,8 million in 2020. The specific amounts for each financial year shall be authorised in accordance with the annual budgetary procedure. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. Done at Strasbourg, 14 December 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) OJ C 373, 20.12.2013, p. 1. (2) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).